PER CURIAM.
At the sentencing hearing Gerald Daw-kins was orally adjudicated guilty of armed trespass and aggravated battery in accordance with his pleas; however, the final judgment filed the same day recites that Dawkins is guilty of armed burglary and aggravated battery. The written judgment must not vary from the court's oral pronouncement. Durick v. State, 476 So.2d 317 (Fla. 2d DCA 1985).
Accordingly, we remand this cause to the trial court for correction of the error. The judgment and sentence are affirmed in all other respects.
CAMPBELL, A.C.J., and HALL and SANDERLIN, JJ., concur.